DETAILED ACTION
The instant application having Application No. 16/632464 filed on 08/31/2016 is presented for examination by the examiner.

Claims 7, 9, 11, 13, 15 and 22 are pending. Claims 1-6, 8, 10, 12, 14, 16-21 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Response to Arguments
Applicant’s arguments (see the Applicant's Remarks), filed on 10/11/2022, with respect
to the rejection(s) of claims 7, 9, 11, 13, 15 and 22 have been fully considered and are not persuasive. Examiner provide a new ground of rejection to address Applicant’s amendment /argument.

Claim Objections
Claims 7, 9, 11, 13, 15 and 22 are objected to because of the following informality: 
In this case, claims 7, 9, 11, 13, 15 and 22 each recites limitation for performing certain step(s) “only if” a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, these claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met. (Appropriate correction is required.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 9, 11, 13, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MediaTek Inc., “Timing of HARQ-ACK for PDSCH”, R1-1710795, 27th – 30th June 2017. (From Applicant’s IDS)

As per claim 7, Media Tel Inc. discloses “A terminal comprising: a receiver that receives a transport block that is transmitted once or repeatedly transmitted a plurality of times on a physical downlink shared channel (PDSCH);” [(p.2: Section 2: Timing of HARQ-ACK), An UE receives configuration information (DCI) from the network about the timing relation between the reception of PDSCH and transmission of the HARQ-ACK in the uplink. The timing relation is indicated by an integer K1, where the HARQ-ACK is transmitted in the (n+K1)-th slot if the associated PDSCH is received in the n-th slot.] “and a controller that determines, based on downlink control information (DCI) that schedules the PDSCH, a symbol for carrying a Hybrid Automatic Repeat reQuest (HARQ)-ACK information for the transport block,” [(p.2: Section 2: Timing of HARQ-ACK), An UE receives configuration information (DCI) from the network about the timing relation between the reception of PDSCH and transmission of the HARQ-ACK in the uplink. The timing relation is indicated by an integer K1, where the HARQ-ACK is transmitted in the (n+K1)-th slot if the associated PDSCH is received in the n-th slot.] “and controls transmission of the HARQ-ACK information based on whether the symbol is after at least a processing time from an end of the PDSCH,” [(p.3: Observation 1), The parameters relevant to the processing time to generating HARQ-ACK include: - the number of configured component carriers; - the number of OFDM symbols in the CORESET; - the subcarrier spacing; - the number of OFDM symbols in a slot; - the number of OFDM symbols in HARQ-ACK; - the duration of timing advance; - whether or not the time-domain interleaving is applied in the downlink data channel; - whether or not the resource element mapping of the downlink data channel is time first. (p.3), 1. Some parameters relevant to the processing time of generating the HARQ-ACK are chosen. Some examples of the parameters are listed above. 2. Given a subcarrier spacing, some conditions for the chosen parameters are defined for each value of K1. The conditions are relevant to whether the HARQ-ACK can be sent out in time. 3. If the condition in Step 2 of the chosen parameters is met, then the UE transmits the HARQ-ACK according to the value of K1. 4. Otherwise, the UE does not transmit HARQ-ACK.] “wherein if the symbol, which is determined based on the DCI, is before the processing time from the end of the PDSCH, then the controller determines not to transmit the HARQ-ACK information” [(p.2: Section 2: Timing of HARQ-ACK), An UE receives configuration information (DCI) from the network about the timing relation between the reception of PDSCH and transmission of the HARQ-ACK in the uplink. The timing relation is indicated by an integer K1, where the HARQ-ACK is transmitted in the (n+K1)-th slot if the associated PDSCH is received in the n-th slot.] “and controls transmission of the HARQ-ACK information based on whether the symbol is after at least a processing time from an end of the PDSCH,” [(p.3: Observation 1), The parameters relevant to the processing time to generating HARQ-ACK include: - the number of configured component carriers; - the number of OFDM symbols in the CORESET; - the subcarrier spacing; - the number of OFDM symbols in a slot; - the number of OFDM symbols in HARQ-ACK; - the duration of timing advance; - whether or not the time-domain interleaving is applied in the downlink data channel; - whether or not the resource element mapping of the downlink data channel is time first. (p.3), 1. Some parameters relevant to the processing time of generating the HARQ-ACK are chosen. Some examples of the parameters are listed above. 2. Given a subcarrier spacing, some conditions for the chosen parameters are defined for each value of K1. The conditions are relevant to whether the HARQ-ACK can be sent out in time. 3. If the condition in Step 2 of the chosen parameters is met, then the UE transmits the HARQ-ACK according to the value of K1. 4. Otherwise, the UE does not transmit HARQ-ACK.]

As per claim 9, Media Tel Inc. discloses “The terminal according to claim 7,” as [see rejection of claim 7.] “further comprising a transmitter, wherein if the symbol is after at least the processing time from the end of the PDSCH, then the transmitter transmits the HARQ-ACK information” [(p.2: Section 2: Timing of HARQ-ACK), An UE receives configuration information (DCI) from the network about the timing relation between the reception of PDSCH and transmission of the HARQ-ACK in the uplink. The timing relation is indicated by an integer K1, where the HARQ-ACK is transmitted in the (n+K1)-th slot if the associated PDSCH is received in the n-th slot.] “and controls transmission of the HARQ-ACK information based on whether the symbol is after at least a processing time from an end of the PDSCH,” [(p.3: Observation 1), The parameters relevant to the processing time to generating HARQ-ACK include: - the number of configured component carriers; - the number of OFDM symbols in the CORESET; - the subcarrier spacing; - the number of OFDM symbols in a slot; - the number of OFDM symbols in HARQ-ACK; - the duration of timing advance; - whether or not the time-domain interleaving is applied in the downlink data channel; - whether or not the resource element mapping of the downlink data channel is time first. (p.3), 1. Some parameters relevant to the processing time of generating the HARQ-ACK are chosen. Some examples of the parameters are listed above. 2. Given a subcarrier spacing, some conditions for the chosen parameters are defined for each value of K1. The conditions are relevant to whether the HARQ-ACK can be sent out in time. 3. If the condition in Step 2 of the chosen parameters is met, then the UE transmits the HARQ-ACK according to the value of K1. 4. Otherwise, the UE does not transmit HARQ-ACK.]

As per claim 11, Media Tel Inc. discloses “A terminal comprising: a transmitter that transmits once or repeatedly transmits a plurality of times a transport block on a physical uplink shared channel (PUSCH);” [(p.2: Section 2: Timing of HARQ-ACK), An UE receives configuration information (DCI) from the network about the timing relation between the reception of PDSCH and transmission of the HARQ-ACK in the uplink. The timing relation is indicated by an integer K1, where the HARQ-ACK is transmitted in the (n+K1)-th slot if the associated PDSCH is received in the n-th slot. (Fig. 1), ACK/NACK on PUCCH or PUSCH.] “and a controller that determines a symbol for the PUSCH based on a downlink control information (DCI) that schedules the PUSCH and controls transmission of the transport block based on whether the symbol is after at least a processing time from an end of the DCI,” [(p.3: Observation 1), The parameters relevant to the processing time to generating HARQ-ACK include: - the number of configured component carriers; - the number of OFDM symbols in the CORESET; - the subcarrier spacing; - the number of OFDM symbols in a slot; - the number of OFDM symbols in HARQ-ACK; - the duration of timing advance; - whether or not the time-domain interleaving is applied in the downlink data channel; - whether or not the resource element mapping of the downlink data channel is time first. (p.3), 1. Some parameters relevant to the processing time of generating the HARQ-ACK are chosen. Some examples of the parameters are listed above. 2. Given a subcarrier spacing, some conditions for the chosen parameters are defined for each value of K1. The conditions are relevant to whether the HARQ-ACK can be sent out in time. 3. If the condition in Step 2 of the chosen parameters is met, then the UE transmits the HARQ-ACK according to the value of K1. 4. Otherwise, the UE does not transmit HARQ-ACK.] “wherein if the symbol, which is determined based on the DCI, is before the processing time from the end of the DCI, the controller determines not to transmit the transport block” [(p.3: Observation 1), The parameters relevant to the processing time to generating HARQ-ACK include: - the number of configured component carriers; - the number of OFDM symbols in the CORESET; - the subcarrier spacing; - the number of OFDM symbols in a slot; - the number of OFDM symbols in HARQ-ACK; - the duration of timing advance; - whether or not the time-domain interleaving is applied in the downlink data channel; - whether or not the resource element mapping of the downlink data channel is time first. (p.3), 1. Some parameters relevant to the processing time of generating the HARQ-ACK are chosen. Some examples of the parameters are listed above. 2. Given a subcarrier spacing, some conditions for the chosen parameters are defined for each value of K1. The conditions are relevant to whether the HARQ-ACK can be sent out in time. 3. If the condition in Step 2 of the chosen parameters is met, then the UE transmits the HARQ-ACK according to the value of K1. 4. Otherwise, the UE does not transmit HARQ-ACK.]

As per claim 13, Media Tel Inc. discloses “The terminal according to claim 11,” as [see rejection of claim 11.] “wherein if the symbol used by the PUSCH is after at least the processing time from the end of the DCI, the transmitter transmits the transport block” [(p.3: Observation 1), The parameters relevant to the processing time to generating HARQ-ACK include: - the number of configured component carriers; - the number of OFDM symbols in the CORESET; - the subcarrier spacing; - the number of OFDM symbols in a slot; - the number of OFDM symbols in HARQ-ACK; - the duration of timing advance; - whether or not the time-domain interleaving is applied in the downlink data channel; - whether or not the resource element mapping of the downlink data channel is time first. (p.3), 1. Some parameters relevant to the processing time of generating the HARQ-ACK are chosen. Some examples of the parameters are listed above. 2. Given a subcarrier spacing, some conditions for the chosen parameters are defined for each value of K1. The conditions are relevant to whether the HARQ-ACK can be sent out in time. 3. If the condition in Step 2 of the chosen parameters is met, then the UE transmits the HARQ-ACK according to the value of K1. 4. Otherwise, the UE does not transmit HARQ-ACK.]

As per claim 15, as [see rejection of claim 7.]
As per claim 22, as [see rejection of claim 7.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463